DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-27 and 38-40 are pending and currently under examination.
This office action is in response to the amendment filed on 6/7/2022.
All previous rejection not reiterated in this office action are withdrawn.
New Ground of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 22, 24, 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wochner, in view of Sun (WO2019080704).  
Wochner teaches a method of enhancing RNA production in vitro by using a bioreactor comprising a reaction module for carrying out in vitro RNA transcription reaction, a capture module for temporally capturing the transcribed RNA, a control module for controlling the infeed of components, and a filtration membrane for separating nucleotide from reaction mix (col.4, lines 41-54).  Wochner teaches the bioreactor refers to a chamber that has in inflow or feed line and an exit port (col.21, lines 10-11 and 15-16). Wochner discloses the bioreactor comprises a DNA template immobilized on a solid support for RNA transcription (col.22, lines 12-15).  Since RNA polymerase in the reaction mix binds to DNA template for RNA synthesis reaction, the disclosure meets the limitation of template DNA and RNA polymerase are immobilized to a solid support. Wochner teaches the in vitro transcription reaction is carried out either in semi-batch or continuous mode so that the product RNA is removed and fresh RNA synthesis reagents are flowing into the bioreactor (col.25, lines 26-50).  
The only difference is that the reaction chamber taught by Wochner is a bioreactor, not a fluidic chip as claimed in claim 20.  
Sun teaches a microfluidic chip for nucleic acid synthesis, and the microfluidic chip comprises a reaction chamber, one or more input microchannels connected to an inlet of the reaction chamber, output microchannels connected to an outlet of reaction chamber, and valve for controlling fluid input and output of the microchannels (abstract), which meets the limitation of a fluidic chip comprising fluidic paths for reagent delivery and product RNA removal. Sun teaches with the development of genomics, artificially synthesized nucleic acid has a wide application value in the fields of cell engineering, gene editing and disease diagnosis and treatment.  The microfluidic chip satisfies the need for low cost and efficient nucleic acid synthesis (paragraph [0005]-[0007]).
It would have been obvious to an ordinary skilled in the art that the choice of the vessel or reaction chamber to perform the method of RNA synthesis may differ in different application, the principle of optimizing the reaction is the same. The method of performing RNA synthesis in a bioreactor as taught by Wochner may also be performed in a microfluidic chip taught by Sun because the microfluidic chip contains all necessary fluidic channel and control to carry out the same steps as in a bioreactor. The ordinary skilled in the art would be motivated to use the fluidic chip because Sun teaches it has the advantage of low cost and efficient synthesis. Therefore, the claimed invention of claim 20 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.   
Regarding claim 22, Wochner disclose the solid support is a resin (bead shaped), which meets the limitation of microparticle or resin (Figure 18, col.28, lines 41-42). 
Regarding claims 24 and 25, Wochner disclose the Mg concentration in the reaction mix may be 1-100 mM (col.16, lines 10-14). Since the claim does not specify which salt it encompasses, the range of the Mg disclosed by Wochner meets both high and low salt condition recited in claims 24 and 25.
Regarding claim 38, Wochner teaches a capture module that temporally capture product RNA, and comprises means for purifying the RNA (col.23, lines 5-10), which meets the limitation of the purifying step. 
Claims 21, 26, 27 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wochner, in view of Sun, as applied to claims 20, 22, 24, 25 and 38 above, further in view of Bosnes (IDS).
The teaching from Wochner and Sun is discussed above. 
Wochner also teach a capture module that comprises a resin/solid phase to capture transcribed RNA for further separation (col.23, lines 4-7).  
However, neither reference teach an immobilized reagent that specifically bind full-length product RNA, but not impurities such as less than full length RNA and double stranded RNA (21), the capture DNA 3’ deoxy (H) and about 8-20 complementary.  
Bosnes teaches using solid phase in vitro transcription and mRNA purification using Dynabeads Superparamagnetic beads (see title).  Bosnes teaches using Dynabeads Oligo(dT) to purify mRNA having intact poly-A tail and separating from impurities (abstract). Bosnes teaches removing capture DNA from product RNA comprising bind-wash-elute (2nd figure in 3rd row).  
It would have been obvious to an ordinary skilled in the art that Dynabeads Oligo(dT) may be used as capture module in the fluidic chip downstream of the synthesis reaction chamber to further purify full length RNA based on the combined teaching from Wochner, Sun and Bosnes. The ordinary skilled in the art would be motivated to use said beads because Bosnes demonstrates that full length RNA purified by using said beads is fully functional when administered to mice. The ordinary skilled in the art would have reasonable expectation of success to use Dynabeads oligo(dT) to purify in vitro transcribed RNA in a fluidic chip following combined teaching from Wochner, Sun and Bosnes. It would also have been obvious to an ordinary skilled in the art that the magnetic oligo dT beads comprises 3’ deoxy H because it is deoxy-thymidine, which meets the limitation of claim 27.  It would have also been obvious to an ordinary skilled in the art that the polyA tail of full length RNA fall within the range of 8-20 nucleotides range, which is complementary to the oligo dT capturing DNA.  Therefore, the claimed invention of claims 21, 26 and 27 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 39, Bosnes teaches eluting RNA from the capturing beads (2nd figure in 3rd row), which meets the limitation of removing capture DNA.

Allowable Subject Matter
Claims 23 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636